Case 17-31497        Doc 39     Filed 12/26/18     Entered 12/26/18 08:51:33          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-31497
         Sandra Polk

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/20/2017.

         2) The plan was confirmed on 12/15/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/27/2018.

         5) The case was converted on 12/03/2018.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,450.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-31497       Doc 39         Filed 12/26/18    Entered 12/26/18 08:51:33                 Desc         Page 2
                                                    of 3



 Receipts:

        Total paid by or on behalf of the debtor                 $7,500.00
        Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                       $7,500.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,577.50
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $424.50
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,002.00

 Attorney fees paid and disclosed by debtor:                   $500.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 1ST LOANS FINANCIAL               Unsecured            NA         290.00           290.00           0.00        0.00
 ALLY FINANCIAL                    Secured       24,618.00     24,618.00        24,618.00       1,655.64    1,320.99
 ALLY FINANCIAL                    Unsecured            NA          78.72            78.72           0.00        0.00
 CITY OF CHICAGO DEPT OF FINANCE   Secured        2,896.20       2,896.20         2,896.20        521.37         0.00
 FIRST INVESTORS SERVICING CORP    Secured             0.00          0.00             0.00           0.00        0.00
 FIRST NATIONAL BANK OF OMAHA      Unsecured      2,319.00       2,386.89         2,386.89           0.00        0.00
 ILLINOIS LENDING CORP             Unsecured            NA         789.24           789.24           0.00        0.00
 MICHIGAN FIRST CU                 Unsecured      8,753.00       8,831.48         8,831.48           0.00        0.00
 PORTFOLIO RECOVERY ASSOC          Unsecured      1,675.00       1,675.30         1,675.30           0.00        0.00
 PORTFOLIO RECOVERY ASSOC          Unsecured         590.00      1,137.77         1,137.77           0.00        0.00
 RESURGENCE LEGAL GROUP PC         Unsecured            NA       5,690.18         5,690.18           0.00        0.00
 CAPITAL ONE/NEIMN                 Unsecured      2,212.00            NA               NA            0.00        0.00
 COMENITY BANK/MEIJER              Unsecured      6,081.00            NA               NA            0.00        0.00
 CONSUMERS COOP CREDIT UNION       Unsecured         513.00           NA               NA            0.00        0.00
 DUKE N DUKE                       Unsecured         657.00           NA               NA            0.00        0.00
 NORDSTROM/TD BANK USA             Unsecured         611.00           NA               NA            0.00        0.00
 US BANK                           Unsecured      1,258.00            NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-31497        Doc 39      Filed 12/26/18     Entered 12/26/18 08:51:33              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                           $24,618.00          $1,655.64            $1,320.99
       All Other Secured                                  $2,896.20            $521.37                $0.00
 TOTAL SECURED:                                          $27,514.20          $2,177.01            $1,320.99

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,879.58                $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,002.00
         Disbursements to Creditors                             $3,498.00

 TOTAL DISBURSEMENTS :                                                                       $7,500.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/26/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
